The chancellor decided in this case that it is not a matter of course for this court to permit the of *a replication after the time limited by the rules for that purpose; but that the court must be satisfied there is a probability that injustice will be done if the complainant is compelled to bring his cause to hearing on bill and answer. That upon such an application, if it appears that an answer was put in upon oath, denying any material allegation in the bill, the complainant must show that the bill was verified by oath; or he must state in his affidavit in support of his application that he believes, and expects to be able to prove, that the allegations denied or put in issue by the answer are true. And if new matters are set up in a sworn answer, as a defense to the suit, the defendant should state upon oath that the matters thus set up, or some material parts thereof, are not true, or at least that he believes them to be untruly stated. That it is a settled rule of this court that the complainant may dismiss his bill, on payment of costs, in any stage of the proceedings, before decree, if he is not in contempt; and that such dismissal is no bar to another suit for the same cause. Application for leave to file a replication granted, on payment of $10 costs of opposing this application.